REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of travel route generation device for a field work vehicle.
The prior art of record does not teach or render obvious the following limitations 
“determine a getting-off point which is positioned in the field and at which the field work vehicle stops and a driver gets off the field work vehicle; 
determine a getting-on point which is positioned in the field and at which the field work vehicle stops and the driver gets on the field work vehicle; 
generate, based on the field data, a first partial route from the entrance position to the getting-off point such that the first partial route exists in the field, the circuitry providing for manual operation of the field work vehicle by the driver on the field work vehicle along the first partial route; 
generate, based on the field data, a second partial route from the getting-on point to the entrance position such that the second partial route exists in the field, the circuitry providing for manual operation of the field work vehicle by the driver on the field work vehicle along the second partial route; and 

Thus claims 1-19 are allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663